UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2012 Save The World Air, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 0-29185 52-2088326 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 735 State Street, Suite 500 Santa Barbara, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (805) 845-3581 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01(Other Events) On May 24, 2012, Save The World Air, Inc. (“Company”) issued a press release announcing results of a test conducted by the United States Department of Energy RMOTC related to the Company’s Applied Oil Technology AOT 1.2V. A copy of the press release is attached hereto as Exhibit 99.1. Item9.01Financial Statements and Exhibits Press release dated May 24, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 31, 2012 SAVE THE WORLD AIR, INC. By: /s/ Cecil Bond Kyte Name:Cecil Bond Kyte Title:Chief Executive Officer 2
